DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities: for consistency in claim language, ranges should be recited in the same way (note some are written as “x to y” and others are written as “x-y”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 17 - 20, 22, 23, 25, 37, 38, 62, 64, 67, 68, and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Regarding claims 1 and 25, the specification provides insufficient written description to support the genus of derivatives of a disaccharide (or maltose, sucrose, lactose, lactosamine, cellulobiose, or trehalose) encompassed by the claims, since there is no description of the structural relationship of these derivatives provided in the specification, and applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.  Appropriate correction is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 9, 13, 17 - 20, 22 - 25, 37, 38, 62, 64, 67, 68, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “carbohydrate-based polymer” renders the claims indefinite because it is unclear what characteristics of a carbohydrate are encompassed by the language “based”.  Clarification and/or amendment is required.
Claim 13 recites the limitation “The compound of claim 3”.  However, claim 3 is a canceled claim.  Thus, the metes and bounds of the claimed invention cannot be determined because the proper claim dependency of claim 13 cannot be determined.  Clarification and/or amendment is required.  
Claim 18 recites the limitation “wherein the lanthanide ion”, but claim 18 does not necessarily limit the metal ion of claim 17 to a lanthanide ion.  Thus, the metes and bounds of the claimed invention are unclear.  Clarification and/or amendment is required. 
Claim 19 is missing the “A” moiety of the structural formula I.  Thus, the metes and bounds of the claimed invention are unclear.  Clarification and/or amendment is required. 
Claim 19 appears to be missing a period at the end of the claim sentence.  Thus, the metes and bounds of the claimed invention are unclear.  Clarification and/or amendment is required. 
Claim 23 recites the limitation “The compound of claim 21”.  However, claim 21 is a canceled claim.  Thus, the metes and bounds of the claimed invention cannot be determined because the proper claim dependency of claim 23 cannot be determined.  Clarification and/or amendment is required.  
Claim 23 recites the limitation “an amphiphilic cyclodextrin which has hydrophobic chains its secondary face”.  This limitation is confusing because it appears to be missing phrases.  Clarification and/or amendment is required.  
Claims 62, 64, 67, and 70 each provides for the use of the compound of claim 1 but, since each claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Clarification and/or amendment is required.
Claim 68 recites the step of “complexation of metal ions or organic contaminants to form aggregates and recovering the aggregates by filtration or chromatography”.  However, the purpose of the claim is for treatment of a disease or condition caused by the presence of heavy metal ions or radioactive metal ions.  It is unclear how merely “complexation” accomplishes treatment of a disease or condition as the metal ions or organic contaminants do not appear to be endogenous and, thus, would require an administration step.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 62, 64, 67, and 70 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  Appropriate correction is required.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618